DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) and Species 1 (Fig. 3) in the reply filed on 2022 February 07 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 10 recites the functional limitation “coated with a coating material with the function of protection against corrosion”. The specification fails to discuss any specific materials which provide the claimed function. Therefore, this limitation of claim 10 was not described in the specification in such a way as to reasonably convey that the inventor had possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the angle formed between . . . is about 90°” which renders the claim indefinite. Neither the claims nor specification set forth guidelines for interpreting “about” such that one of ordinary skill in the art would understand the metes and bounds of the claimed structure.
Claim 8 recites the limitation “with respect to the substantially flat development of one of the plates” which renders the claim indefinite for two reasons:

2) Neither the claims nor specification set forth guidelines for interpreting “substantially” such that one of ordinary skill in the art would understand the metes and bounds of the claimed structure.
Claim 10 recites the function limitation “with a coating material with the function of protection against corrosion” which renders the claim indefinite. The specification fails to discuss any specific materials which provide the claimed function. Therefore, one of ordinary skill in the art would not be reasonably certain of the particular structure encompassed by the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0366876 A1 (herein “Cheadle”).
Regarding claim 1, Cheadle discloses a heat exchanger (Figs. 7-9) (Paragraphs [0086] to [0102]) comprising at least two plates (12 and 18) overlapping and joined to each other in correspondence with respective coupling surfaces, between said coupling surfaces at least one passage channel for a heat-carrying fluid is made in at least one of the plates (fluid channels seen in Figs. 7 and 8), at least one hole (86) is made through one of said plates to intercept said channel, and a tubular connection element (40) which is connected to said hole ([0096] manifold 90 is optional, 40 may be provided directly on first plate 12) in an angled direction with respect to said plates to allow the passage of said heat-carrying fluid through said channel (seen in Fig. 9).
It is noted that claim 1 contains product by process limitations (i.e. “by deforming at least one of said plates” and “joined to each other . . . by means of the roll bond technique”) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 2 and 3, Cheadle disclose that the angle formed between said connection element and a lying plane of said plates is about 90° (seen in Fig. 9).

Regarding claim 6, Cheadle discloses that the connection element (40) is defined by a tubular body provided at one end with a peripheral edge (52) of larger size than the tubular body, said peripheral edge is positioned resting on an external surface of one of said plates (seen in Fig. 9).
Regarding claim 7, Cheadle discloses a plurality of channels suitably distributed in the surface of the plates (seen in Fig. 8), fluidically connected to each other, to define a network of channels.
Regarding claim 8, Cheadle discloses that the hole defines, in at least one of the plates, a feed or discharge zone (82) of the heat-carrying fluid in the at least one channel, and that the feed or discharge zone is made on a deformed portion of one of the plates and in relief with respect to the flat development of one of the plates (seen in Fig. 9).
Regarding claim 9, Cheadle discloses an occluded channel portion (portion near 72 seen in Fig. 9) which is made in correspondence with a perimeter edge of the heat exchanger.
It is noted that claim 9 contains a product by process limitation (i.e. “obtained by deforming protruding parts which define the at least one channel”) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheadle in view of US 6,896,298 B2 (herein “Walterscheid”).

Walterscheid discloses a coupling assembly (Figs. 1-3) for attachment of a connection element (10) to a fluid channel hole (at 20), wherein the hole has a flared shape (at 28) with an angle of flare that opens toward the outside. 
It would have been obvious to one of ordinary skill in the art to modify the hole of Cheadle with the flare teaching of Walterscheid because the flared portion can help guide the connection element into a coaxial relationship with the hole during assembly (Walterscheid: col. 7, lns. 5-16).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheadle in view of US 2004/0188078 A1 (herein “Wu”).
Regarding claim 10, Cheadle does not explicitly disclose that a coating is used on the heat exchanger.
Wu discloses a heat exchanger having a plurality of fluid channels formed by joined plates, and that it was known to provide a coating to surfaces of the heat exchanger in order to inhibit corrosion (Wu: [0038]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763